Case 2:15-cv-02917-KM-JBC Document 63 Filed 04/24/19 Page 1 of 1 PageID: 1966



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 KENNETH FRILANDO,

                           Plaintiff,
                                                Civil Action No. 2:15-cv-02917
 v.

 BORDENTOWN DRIVER TRAINING
 SCHOOL, LLC d/b/a SMITH & SOLOMON,

                           Defendant.


                               CONSENT ORDER AND JUDGMENT

       Plaintiff Kenneth Frilando agrees that judgment shall be entered in favor of Defendant

Bordentown Driver Training School, LLC with regard to the claims and defenses in this matter,

and that this matter shall be DISMISSED WITH PREJUDICE, with each party to bear its own fees

and costs.

       So stipulated and agreed:

 /s/ Andrew Rozynski                            /s/ Asima J. Ahmad
 Andrew Rozynski, Esq.                         Asima J. Ahmad, Esq.
 EISENBERG & BAUM, LLP.                        Anthony B. Haller, Esq. (admitted phv)
 24 Union Square East                          BLANK ROME LLP
 New York, NY 10003                            130 N. 18th Street
 Phone: (212) 353-8700                         Philadelphia, PA 19103
 arozynski@eandblaw.com                        Phone: (215) 569-5658
                                               aahmad@blankrome.com
 Attorneys for Plaintiff
                                               Attorneys for Defendant


SO ORDERED:



Date                                      United States District Judge
